UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

BANK OF AMERICA, NA,

Plaintiff,
AFFIDAVIT OF
-VS- SERVICE BY MAIL

PUSHING GREY - OFFICIAL NUMBER 1205748,

IRENE DENTE, TURTLE HOLDINGS LLC,

STEVE KONTARINES, BRANDON G. LISI, Case No. 2:11-cv-01191(DHR)(ARL)
SURFSIDE 3, MARINE MAX a/k/a MARINE

MAX OF NEW YORK, LLC,

Defendants.

 

STATE OF NEW YORK)
COUNTY OF MONROE) ss:

Juanita M. Ryan, being duly sworn, deposes and says:

1) That deponent is not a party to this action, is over 18 years of age and resides in
East Rochester, New York.

2) That on December 16, 2019 I served, on behalf of Plaintiff Bank of America, a copy
of the Order [Docket #155] denying Brandon Lisi’s Motion for an Extension of Time to
respond to Plaintiff’s Motion for Summary Judgment on Brandon G. Lisi — via First Class
Mail and U.S. Priority Mail to: Brandon G. Lisi, Inmate Reg. No.62739054, Metropolitan
Detention Center, Brooklyn MDC, P.O. Box 329002, Brooklyn, New York 11232

\aaacte /M: Kian

(Sebnita M. Ryan

 

 

Nowy P Public OF ,

one MM. METZGER
CHE Sic ie of New York

Not cy aoe COUNTY

Reg. FON WEA A702808 Q OL/
Commission © wires Dec.

  
 

[052508-000002/4225786/1]
